Battre, J. On the 6th day of November, 1908, appellants, J. E. Edland and J. B. Ullathorne, were arrested and tried before a justice of the peace of Big Lake Township, in Mississippi County, Arkansas, for having ■ hunted within the Chickasawba District of that county, in violation of. section 3599 of Kirby’s Digest, they being non-residents. They appealed to the circuit court of Chickasawba District, and were again convicted; and they then appealed to this court. They concede that, if section 3599 of Kirby’s Digest is in force in Mississippi County, they were properly convicted. Section 3599 of Kirby’s Digest is as follows; “It shall be unlawful for any person who is a non-resident of the State of Arkansas to shoot, hunt, fish or trap at any season of the year.” The question is, is this statute in force in Mississippi County? Section 3599 of Kirby’s Digest is section four of an act entitled “An act to protect the game and fish of the State and provide for the appointment of game wardens,” approved April 24, 1903. Section eleven of that act was as follows: “That all laws or parts of laws in conflict herewith are hereby repealed, and this act shall take effect and b'e in force from and after its passage; provided, that the provisions of this act shall not apply to the county of- Mississippi.” Appellants contend that this provision is still in force in Mississippi County. But it was repealed by an act entitled “An act to amend section 11 of Act No. 162, approved April 24, 1903, entitled ‘An act to protect the game and fish of the State, and to provide for the appointment of game wardens;’ ” approved April 19, 1905, which is as follows: “Be it enacted by the General Assembly of the State of Arkansas: Section 1. That Section eleven of Act No. 162, approved April 24, 1903, entitled ‘An act to protect the game and fish of the State, and to provide for the appointment of game wardens/ be amended so that the provisions in said section exempting Mississippi County be, and the same is hereby repealed, and that section be amended so as to read as follows: “Section 2. That all laws and parts of laws in conflict herewith are hereby repealed, and this act shall take effect and be in force from and after its passage. “Section 3. That all laws and parts of laws in conflict with this act be, and the same are hereby repealed, and this act shall take effect and be in force from and after its passage.” The figure 2 in the last clause of section one is evidently a rhistake. It should be n. It (last clause) was not an independent section, but a part of section r. The -effect of the amendment of section 11 of the act of April 24, 1903, by the act of April 19, 1905, was to so change the former act as to make it read in the same manner it would have read and to give it the same effect it would have had if it had been originally -enacted as amended, that is, as it would have read with the proviso to section eleven stricken out. Henderson v. Dearing, 89 Ark. 598; Mondschein v. State, 55 Ark. 389; Hempstead County v. Harkness, 73 Ark. 600. Section 3599 of Kirby’s Digest is in force in Mississippi County. Judgment affirmed.